Exhibit 10.2

 

Form of Performance Share Award Agreement with respect to the 2006 – 2008
Long-Term Performance Plan

 

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933

 

 

Subject to shareholder approval of the terms of performance awards under the
Long-Term Performance Plan, Raytheon Company (the “Company”) hereby grants to
you, the recipient identified below, an award of stock units with respect to its
common stock, par value $0.01 per share (the “Stock”), pursuant to the Raytheon
2001 Stock Plan (as amended from time to time, the “Plan”) on the following
terms and conditions:

 

1. Details of Award

 

 

Recipient

 

Total Target Number of Shares of Stock

 

Performance Cycle

Calendar years 2006 through 2008

 

 

2. Conditions to Award

Pursuant to this Award, you will be entitled to payment as follows: (i) up to
fifty percent (50%) of the Total Target Number of Shares of Stock set forth
above based on the Company’s cumulative “free cash flow” over the Performance
Cycle; (ii) up to twenty-five percent (25%) of the Total Target Number of Shares
of Stock set forth above based on the total return to the Company’s shareholders
(compounded annually), relative to that of its “peers,” over the Performance
Cycle; and (iii) up to twenty-five percent (25%) of the Total Target Number of
Shares of Stock set forth above based on the Company’s average “return on
invested capital” over the Performance Cycle (each a “metric” and collectively
the “metrics”). The precise extent to which the Company will have satisfied the
metrics, and any shares of Stock will have been earned, will be determined by
the Management Development and Compensation Committee of the Company’s Board of
Directors (the “Committee”) as soon as practicable following the close of the
Performance Cycle. The total number of shares of Stock that will be issued in
the settlement of this Award, based upon the Company’s satisfaction of the
metrics, will be determined by multiplying the Total Target Number of Shares of
Stock by the applicable Target Share Award Multiplier, from the following
tables:

 

 



 

 



 

Cumulative 3-Year Free Cash Flow

(in millions)

Target Share Award Multiplier

Maximum

 

1.000

 

 

0.875

 

 

0.750

 

 

0.625

 

 

0.500

Target

 

0.375

 

 

0.250

Threshold

 

No Award

 

 

1.000

 

 

Total Shareholder Return

 

Percentile

Rank vs. Peers

Target Share Award Multiplier

Maximum

 

 

0.500

 

 

 

0.500

 

 

 

0.438

 

 

 

0.375

 

 

 

0.313

Target

 

 

0.250

 

 

 

0.188

Threshold

 

 

0.125

 

 

 

No Award

 

 

 

Average 3-Year Return on Invested Capital*

Target Share Award Multiplier

Maximum

 

0.500

 

 

0.438

 

 

0.375

 

 

0.313

 

 

0.250

Target

 

0.188

 

 

0.125

Threshold

 

No Award

 

 

0.500

* If ROIC for the third year of the Performance Cycle is not higher than the
average ROIC over the three-year Performance Cycle, then the ROIC for the third
year of the Performance Cycle will be deemed to be the average over the
three-year period for purposes of determining the Company’s satisfaction of this
metric.

 

 



 

 



“Cumulative Free Cash Flow” is defined as operating cash flow less capital
spending and internal use software spending over a three year period.

 

“Total Shareholder Return” is defined as the total return of a stock to an
investor (capital gain plus dividends).

 

“Return On Invested Capital” is defined as net income plus after-tax net
interest expense plus one-third of lease expense (estimate of interest portion
of lease expense), divided by average* invested capital after capitalizing
operating leases (lease expense times a multiplier of 8) and adding financial
guarantees. *Average invested capital is calculated based on the Company’s
invested capital using two points during the Performance Cycle. Examples:
average on 12/31/05 and 12/31/06; average on 12/31/06 and 12/31/07; average on
12/31/07 and 12/31/08.

 

“Peers:”  Boeing, General Dynamics, Goodrich, Honeywell, L-3 Communications,
Lockheed Martin, Northrop Grumman, Rockwell Collins, Textron, and United
Technologies. In the event of any mergers or other corporate events affecting
the foregoing companies during the Performance Cycle, the Committee may make
such adjustments to the peer group of companies, the total return calculations
of the affected companies and the metrics set out above as it may determine in
its sole discretion would most nearly carry out the original purposes and intent
of this Award.

 

3. Effect of Termination of Employment, Etc.

You must remain an employee until the end of the Performance Cycle in order to
be entitled to any payment pursuant to this Award, except as provided in
Section 4 and except as follows. If your employment with the Company ends during
the Performance Cycle on account of your Retirement, as that term is defined in
the Plan, or because you become disabled or die, after the end of the
Performance Cycle, you (or in the event of your death, your estate) will be
entitled to a pro rata portion of the number of shares of Stock you would have
received, if any, had you remained employed until the end of the Performance
Cycle. The pro rata portion will be based on the number of full months in the
Performance Cycle during which you were employed as compared to the total number
of months in the Performance Cycle.

 

4. Effect of Change of Corporate Control

If a Change of Corporate Control, as defined in the Plan, should occur during
the Performance Cycle, the Award will terminate. However, at or immediately
following the Change of Corporate Control, you will be entitled to receive a pro
rata portion of the Total Target Number of Shares of Stock covered by this
Award, without regard to the extent to which the performance conditions of
Section 2 have been satisfied. The pro rata portion will be based on the number
of full months in the Performance Cycle preceding the Change of Corporate
Control as compared to the total number of months in the Performance Cycle.

 

 



 

 



5. Payment

 

A.

Settlement of Award. The actual number of shares (or amount of cash in lieu of
shares) that you receive at the end of the Performance Cycle will be determined
based upon the degree to which each metric is attained. You will be entitled to
receive 100% of your Total Target Number of Shares of Stock if Target
Performance is achieved in all three metrics. If performance falls below the
Threshold for a metric, no shares of Stock or cash will be awarded for that
metric. When performance for a metric is above Threshold Performance, shares of
Stock or cash will be paid out at each increased Performance level, up to a
maximum of two times the Target Performance level. When performance for a metric
falls between two performance levels, payout will be based upon the lower Target
Share Award Multiplier. Accordingly, depending upon the level of attainment of
each metric, the maximum number of shares of Stock that may be issued in
settlement of your Award is two times your Total Target Number of Shares of
Stock.

 

 

B.

Timing.  Promptly following determination of the number of shares of Stock you
have earned under this Award, such number, if any, will be paid to you together
with a dividend equivalent amount of shares calculated in accordance with the
following paragraph. However, you will not be entitled to any payment with
respect to shares of Stock covered by this Award until you have made
satisfactory arrangements with the Company to satisfy any tax or other
withholding obligations which might arise in connection with payment, and all
payments will be net of any such withholding.

 

 

C.

Dividend Equivalents.  The dividend equivalent amount will be a number of shares
calculated assuming that the dividends, if any, paid by the Company on the
shares of Stock which you ultimately become entitled to under this Award (and on
any prior dividend equivalent amount attributable to such shares) had been
reinvested in additional shares of Stock as of the respective payment dates of
each dividend. You will not be entitled to any dividend equivalent amount on
shares of Stock covered by this Award which are not ultimately earned.

 

 

D.

Form of Payment.  The Committee in its discretion may settle Awards, including
any dividend equivalent amounts, in shares of Stock or cash, or a combination
thereof. Cash payments, if any, shall be calculated based upon the fair market
value of a share of Stock on the date on which the Committee determines the
extent to which the Company has satisfied the metrics and the number of shares
of Stock to be issued in settlement of the Award.

 

6. Other Provisions

 

A.

Other Conditions of Plan Apply.  This Award is subject to all of the remaining
terms and conditions of the Plan, including but not limited to the provisions
relieving the Company of any obligation to issue shares of Stock until all
applicable securities laws have been complied with and providing that the grant
of awards under the Plan, including this Award, will not interfere with or limit
in any way the Company’s right to terminate your employment at any time. The
Plan is administered and interpreted by the Committee, whose determinations are
final and binding on all persons concerned.

 

 



 

 

 

B.

No Guaranty of Future Awards.  This Award in no way guarantees you the right to
or expectation that you may receive similar awards with respect to any other
similar performance cycle or period which the Committee may, in its discretion,
establish and as to which the Committee may elect to grant awards under the
Plan.

 

 

C.

No Rights as Shareholder.  You will not be considered a shareholder of the
Company with respect to the shares of Stock covered by this Award or any
dividend equivalent amount of shares unless and until shares of Stock are issued
to you in settlement of this Award.

 

 

D.

Governing Law.  This Award shall be governed by, construed and administered in
accordance with applicable federal law; provided, however, that to the extent
not in conflict with federal law, this Award shall be governed by, construed and
administered in accordance with the laws of the State of Delaware, other than
its laws respecting choice of law.

 

 

E.

Counterparts.  This Award may be executed in one or more counterparts all of
which together shall constitute but one instrument.

 

 

F.

Shareholder Approval. This Award is subject to and contingent upon receipt by
the Company of shareholder approval at the 2006 Annual Meeting of Shareholders
of the terms under which performance awards may be granted pursuant to the
Long-Term Performance Plan. If such approval is not obtained, then this Award
shall be forfeited in its entirety, and you will not earn any shares of Stock or
cash pursuant to the terms of this Award.

 

 

G.

Compliance with Section 409A of the Internal Revenue Code. Notwithstanding
anything in this Agreement to the contrary, to the extent that this Agreement
constitutes a nonqualified deferred compensation plan to which Internal Revenue
Code Section 409A applies, the administration of this Award (including time and
manner of payments under it) shall comply with Section 409A.

 

RAYTHEON COMPANY

 

 

By: __________________

_______________________________

 

William H. Swanson

Recipient

 

Chairman and CEO

 

 

 

 

 